IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :             No. 1814 Disciplinary Docket No. 3
                Petitioner      :
                                :             No. 7 DB 2012
           v.                   :
                                :             Attorney Registration No. 56304
HERBERT P. HENDERSON, II,       :
                Respondent      :             (Lancaster County)


                                       ORDER


PER CURIAM


      AND NOW, this 12th day of February, 2015, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board dated January

22, 2015, the Joint Petition in Support of Discipline on Consent is granted pursuant to

Pa.R.D.E. 215(g), and it is

      ORDERED that Herbert P. Henderson, II, is suspended on consent from the Bar

of this Commonwealth for a period of five years retroactive to August 9, 2012, and he

shall comply with all the provisions of Pa.R.D.E. 217.